
	

113 SRES 484 ATS: Recognizing and honoring the 150th anniversary of the establishment of the Yosemite Grant Act.
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 484
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mrs. Boxer (for herself and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and honoring the 150th anniversary of the establishment of the Yosemite Grant Act.
	
	
		Whereas Yosemite National Park is internationally renowned as one of the most extraordinary
			 examples of natural beauty, splendor, and majesty, and is a showcase of
			 spectacular waterfalls, fantastic geologic history, and abundant wildlife
			 that has provided sanctuary, comfort, and inspiration to humans for
			 thousands of years;
		Whereas, on June 30, 1864, President Abraham Lincoln signed the Act entitled An Act authorizing a Grant to the State of California of the Yo-Semite Valley
and of the Land embracing the Mariposa Big Tree
Grove, approved June 30, 1864 (commonly known
as the Yosemite Grant) which—(1)for one of the first times in United States history set aside land for enjoyment and protection for
			 future generations; and(2)demonstrated—during some of the bloodiest days of the Civil War—the unique vision of the United
			 States to protect what would become one of the most cherished and
			 iconic national parks;Whereas with President Lincoln’s action, this vision was codified and marked Yosemite Valley and
			 Mariposa Grove as the seed of the conservation movement in what is now
			 known as America’s Best Idea;Whereas June 30, 1864, marks the birth of the national park idea, the concept that has inspired
			 over
			 400 National Park units in the United States and hundreds of national
			 parks worldwide;Whereas the land surrounding Yosemite Valley and Mariposa Grove was designated the 3rd national park on October 1, 1890, and Yosemite Valley and Mariposa Grove were added to Yosemite
			 National Park in
			 1906;Whereas the land preserved within Yosemite National Park is part of the ancestral homeland of
			 several American Indian tribes and groups;
		Whereas Yosemite National Park was dedicated a World Heritage Site in 1984 and has fostered sister
			 park relationships with national parks in foreign countries including—(1)Huangshan National Park and Jiuzhaigou National Park in China; and(2)Torres del Paine National Park in Chile;Whereas Yosemite National Park, a leader within the National Park Service, is—(1)the first national park to open a museum;(2)the first national park to hire a female law enforcement ranger;(3)the birthplace of rustic style architecture and of big wall rock climbing;(4)the first national park to  formally implement park education and interpretation programs; and(5)the first national park to partner with a nonprofit stewardship organization;Whereas Yosemite National Park receives over 4,000,000 visitors each year from around the world;Whereas Yosemite National Park is home to a variety of natural resource features, containing—(1)wilderness areas encompassing 94 percent of the park’s acreage;(2)more than 800 miles of trails including the renowned Pacific Crest Trail and John Muir Trail;(3)2 federally designated wild and scenic rivers, the Tuolumne River and the Merced River;(4)the largest intact subalpine meadow complex in the Sierra Nevada; and(5)30 properties and districts listed on the National Register of Historic Places and 5 National
			 Historic Landmarks;Whereas Yosemite National Park continues to embody amazing opportunities for recreation and public
			 enjoyment in one of the most amazing natural physical landscapes in the
			 world; andWhereas the preservation of Yosemite National Park is a testament to the commitment and
			 determination of many dedicated people and institutions over the past 150
			 years: Now, therefore, be it
	
		That the Senate—
			(1)recognizes and honors the 150th anniversary of the establishment of the Act entitled An Act authorizing a Grant to the State of California of the Yo-Semite Valley
and of the Land embracing the Mariposa Big Tree
Grove, approved June 30, 1864 (commonly known
as the Yosemite Grant) (referred to in this resolving clause as the Yosemite Grant Act) on June 30, 2014; and(2)encourages the people of the United States to observe and honor the 150th anniversary of the establishment of the Yosemite Grant Act.
